Judgment, Supreme Court, New York County, rendered February 4, 1976, convicting the defendant upon his plea of guilty of attempted forgery in the second degree, unanimously reversed, on the law, and the plea vacated, and the matter remanded for further proceedings. Bail is continued pending such further proceedings. In the interrogation with respect to his plea, the court elicited that the defendant, who appeared pro se, had written the name of his comaker on a check on a joint *769bank account, but with respect to authority so to do, he contended that he had verbal permission at the time. There was thus raised the question of criminal intent, which was not satisfactorily disposed of before the plea of guilty was accepted. (People v Serrano, 15 NY2d 304.) Concur — Kupferman, J. P., Birns, Evans, Capozzoli and Lane, JJ.